Citation Nr: 1821576	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-24 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to separate compensable rating(s) for any neurologic abnormalities associated with a service-connected lumbar spine disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to a service-connected lumbar spine disability.

3. Entitlement to service connection for a disability manifested by memory loss.

4. Entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 1963.  He had additional service with the U.S. Army Reserve until January 1968 and with the Army National Guard of Missouri from February 1976 to September 1976.  He then enlisted in the U.S. Air Force Reserve for a period of three years beginning in September 1976.

These matters come before the Board of Veterans' Appeals (Board) from January 2010 and July 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). The January 2010 rating decision denied entitlement to service connection for a mental health condition/depression and memory loss.  The July 2013 rating decision denied entitlement to service connection for radiculopathy of the bilateral lower extremities and a TDIU.

Most recently, in December 2016, the Board remanded the claims on appeal for additional development.  The claims file has been returned to the Board for consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a service connection for an acquired psychiatric disorder, to include PTSD, to include as secondary to a service-connected lumbar spine disability, service connection for a disability manifested by memory loss, and a TDIU, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record does not support the conclusion that the Veteran's neurologic abnormality, diagnosed as right lower extremity meralgia paresthetica, was caused or aggravated by his service-connected lumbar spine disability, or is a manifestation thereof.


CONCLUSION OF LAW

The criteria for entitlement to separate compensable rating(s) for a neurologic abnormality, diagnosed as right lower extremity meralgia paresthetica, associated with a service-connected lumbar spine disability, have not been met.  38 U.S.C.     §§ 1101, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran does not claim and the record does not show that any neurological abnormality is directly related to his military service.  See 38 C.F.R. §§ 3.303, 3.304.  Rather, it is the Veteran's contention that his claimed radiculopathy of the bilateral lower extremities, as noted in his October 2012 claim, is related to his service-connected lumbar spine disability.  Accordingly, the Board will address only whether the Veteran is entitled to service connection for this disability on a secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion' and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either:  (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

In this case, the Veteran is service connected for a lumbar spine disability.  Under the current regulations, all disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a (2017). That regulation directs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under the appropriate criteria.  Id. 

Without evidence of a diagnosis of a current disability, there can be no claim for service connection.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1112.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period, even if the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  Reasonable doubt concerning any matter material to the determination is resolved in the appellant's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim decided herein.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Private treatment records dated in March 1988 indicate that the Veteran complained of low back pain that radiated to his buttocks but not his legs, and reported weakness, occasional numbness, and paresthesia of the right anterior post-lateral thigh.  During treatment later in March 1988, the Veteran denied radiation, weakness, and paresthesia.  During private treatment in October 1995, the Veteran complained of numbness in the right anterolateral thigh, going back to the early 1990s.  Private treatment records dated in March 1997 indicate that the Veteran presented with severely elevated weight, with continued problems with meralgia paresthetica in both thighs.  

During private treatment in February 2004, the Veteran's meralgia paresthetica on the right was included in his problem list.  Private treatment records dated in August 2008 indicate that the Veteran complained of right thigh pain, anterior, thought to be secondary to lateral cutaneous nerve impingement secondary to obesity.  During private treatment in May 2009, the Veteran complained of longstanding right anterior thigh pain, secondary to meralgia paresthetica, which improved when he loosened his belt.  

On VA examination in September 2009, the Veteran denied radiation of pain from the spine but reported numbness in the anterior portion of the right thigh; the examiner noted that such was believed to be sensation changes related to diabetes mellitus, and most probably neuropathy.

During private treatment in September 2010, the Veteran reported occasional pain radiating down the right posterior leg to the knee, and the physician reported that although diabetes mellitus can cause such, he did not believe such to be the cause of the Veteran's symptoms.

On VA examination in September 2012, the Veteran denied any paresthesia or leg weakness.  On VA examination in November 2013 the examiner opined that the Veteran's meralgia paresthetica was due to compression of the lateral femoral cutaneous nerve that can lead to tingling, burning, and/or numbness in the lateral thigh.  He reasoned that the compression at the heart of the Veteran's difficulty was extrinsic in origin, considering obesity, weight gain, and tight clothing.  He reasoned that such is a distal limb nerve problem, in this case, at the surface of the Veteran's right lateral thigh, not a root nerve problem, as seen in radiculopathy within the spine.  He concluded that there were no signs or symptoms consistent with or even suggestive of a radiculopathy.

On VA examination in June 2015, the Veteran was not diagnosed with any radiculopathy or neurological abnormality secondary to his lumbar spine.  He complained of pain radiating from his hip to knee, and tingling radiation from the back to above the knee, without clear radiculopathy symptoms.  The examiner noted that while the Veteran had thigh pain secondary to meralgia paresthetica in the past, such was not symptomatic.

The first element of secondary service connection, a current disability, is met; however, such is limited to the right lower extremity.  The Veteran was diagnosed with right lower extremity meralgia paresthetica in as early as March 1997 and has presented with complaints of such during the current appellate period.  While the Veteran complained of meralgia paresthetica in both thighs in March 1997, there is no evidence of complaint, treatment, or diagnosis of such related to the left lower extremity, or any other neurologic abnormality of the left lower extremity related to the lumbar spine, in the following years, during any time of the current appellate period.  Without evidence of a diagnosis of a current disability, during the current appellate period, there can be no claim for service connection. See 38 U.S.C. §§ 1110, 1112; Brammer, 3 Vet. App. 223, 225; McClain, 21 Vet. App. 319, 321; Romanowsky, 26 Vet. App. 289.  

The second element of secondary service connection, that the current disability was either proximately caused by or proximately aggravated by a service-connected disability, is not met.  38 C.F.R. § 3.310 (a).

The VA examiner offered a reasonable medical basis for his conclusion that the Veteran's right lower extremity meralgia paresthetica was not a manifestation or disability associated with his service-connected lumbar spine disability.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of the examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Veteran is competent to report his symptoms, including his sensation difficulties with his right lower extremity.  See Layno, 6 Vet. App. 465, 467-69. There is no evidence that the Veteran is not credible in this regard.  However, to the extent that the Veteran purports to offer evidence that his right lower extremity meralgia paresthetica is related to his service-connected lumbar spine disability, a manifestation thereof or a disability associated with such; the Board finds that such statements are not competent, as the etiology of this disability is a complex medical question.  There is no evidence that he has the requisite medical expertise or training to opine as to such a relationship. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  His lay statements as to such a relationship thus lack probative value, as they are not competent.  In this regard, the Board places greater probative weight on the opinion of the VA examiner, given his medical training.

In sum, there is no probative evidence showing that the Veteran's neurologic abnormality, diagnosed as right lower extremity meralgia paresthetica, was caused or aggravated by his service-connected lumbar spine disability, or is a manifestation thereof.  The evidence in this case is thus not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim of entitlement to separate compensable rating(s) for any neurologic abnormalities associated with a service-connected lumbar spine disability; the claim must be denied.


ORDER

Separate compensable rating(s) for any neurologic abnormality, diagnosed as right lower extremity meralgia paresthetica, associated with a service-connected lumbar spine disability, is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, to include as secondary to a service-connected lumbar spine disability, and a disability manifested by memory loss, as well as a TDIU.  

There are no VA or private treatment records reflecting psychiatric complaints or diagnoses of record.  The Veteran, in his May 2011 Substantive Appeal, however, reported that he had been treated for a mental condition in the past at Phyllis Wheatley Hospital.  By a December 2010 VA Form 21-4142 Authorization and Consent to Release Information to VA, the Veteran identified Menorah Medical Center and Baptist Medical Center as sources of relevant private psychiatric treatment records.  Negative responses from those facilities of are record.  Despite the Veteran's May 2011 comment that Phyllis Wheatley Hospital had been torn down, the other hospitals for which he authorized VA to attempt to obtain his records were also torn down and VA was still able to seek his records.  On remand, the AOJ should attempt to obtain the Veteran's private psychiatric treatment records from Phyllis Wheatley Hospital.  

In his November 2010 Notice of Disagreement (NOD), the Veteran asserted that during service, during the Cuban Missile Crisis, he was awakened in the middle of the night to do his last will and testament and the base on which he served as on alert for possible conflict with Cuba.  He reported that he feared for his life and had nightmares during that time, with continued problems with depression.  In an April 2011 statement, the Veteran's wife reported that she witnessed the Veteran's memory problems, mood swings, and depression, and his deep-rooted fear of landing in Cuba during service.

The issue of whether or not the Veteran has been diagnosed with an acquired psychiatric disorder during the appellate period is a complex one.  The Veteran underwent private neuropsychiatric testing in August 1997, status-post brain surgery.  He complained of resultant memory difficulties and on physical examination, his mild memory deficits were apparent.  On VA examination in August 2013, the examiner reported that the Veteran endorsed several symptoms that met the criteria for a diagnosis of depressive disorder.  The examiner asserted that she could not speculate as to whether such was related to the Veteran's service-connected lumbar spine disability or his service, as there were no mental health records regarding the onset and severity of his symptoms.  She noted issues with the Veteran's self-reporting, and reported that his psychometric testing was reflective of symptoms of over-endorsement, specifically, she noted that his reports of earning three college degrees in the past four or five years and serving in ministry were markedly discrepant with his testing profile.  She also reported that the Veteran responded to testing in a careful and consistent manner and did not respond indiscriminately.  She reported that he endorsed many deviant items, however, he did not endorse more deviant items than most seriously disturbed psychiatric patients and concluded that it was unlikely that he was deliberately exaggerating his problems to obtain benefits, and his high level of symptoms-reporting suggested a cry for help, and his profile was thus exaggerated.

On VA examination in June 2015, the examiner determined that the Veteran did not present with a psychiatric disorder, there was no diagnosis.  The examiner reported that the Veteran completed testing in a manner that was suggestive of some difficulty related to be being able to answer consistently, indicative of cognitive impairment, errors in recording responses, or carelessness in an approach to testing, and that his testing results should be considered marginally valid and interpreted with caution.  He concluded that the Veteran's self-report was overall considered to be credible, and the opinions contained in the examination report were made within a reasonable degree of psychiatric certainty based on a review of available records, interpretation of instruments, and direct exam of the Veteran.  That examiner also reported that the Veteran's memory loss was not evaluated in the context of the June 2015 interview during the VA examination and such would be more effectively evaluated with neuropsychological testing. 

On VA examination in December 2016, the Veteran was not diagnosed with a psychiatric disorder, the examiner, the same examiner who conducted the August 2013 VA examination, determined that there was no such disorder present.  The examiner reported that the Veteran's cognitive functioning was not formally assessed.  The examiner reported that testing was completed in a careful and consistent manner, and the Veteran did not respond indiscriminately, however, his profile suggested that he responded in a highly unusual manner, endorsing many deviant items that even psychiatric inpatients did not endorse.  She concluded that the test results were thus invalid and could not be interpreted further, suggesting deliberate exaggeration and potential feigning of mental health symptoms.

In a December 2016 addendum, the examiner reported the details of the August 2013 VA examination and report, citing the portion of the examination report wherein she discussed the Veteran's testing results that were reflective of symptom over-endorsement and an employment and education history that was discrepant with his testing profile.  She noted that the Veteran was not diagnosed with a psychiatric disorder in 2015 or 2016 and asserted that his 2013 diagnosis was based entirely on his self-report, and that there were concerns as to the Veteran's credibility.  She concluded that based on the lack of psychiatric treatment records as to the onset and severity of any depressive symptoms, his diagnosis based on self-report, and his issues with self-reporting and credibility, the Veteran's previously diagnosed depressive disorder was less likely than not related to his service or service-connected lumbar spine disability.  

In a February 2017 addendum, the examiner reported that there was no known psychiatric disorder where the lone symptom was memory loss, and the Veteran's memory loss was most likely related to his 1987 brain surgery.

Unfortunately, additional development is required prior to adjudicating the Veteran's remaining claims.  It appears that the VA examiner, the one who conducted the August 2013 VA examination, the only examination of record wherein any party diagnosed the Veteran with an acquired psychiatric disorder, now finds that he has no such disorder, based on his testing results, and that his prior diagnosis in 2013 was based entirely on his self-report, which she now finds not credible.  Preliminarily, the Board finds no current diagnosis, a diagnosis during the current appellate period, of an acquired psychiatric disorder.  

However, it remains that it is possible that the Veteran's private psychiatric records from Phyllis Wheatley Hospital may show an early diagnosis of a psychiatric disorder that may serve as evidence before an examiner of a history of psychiatric symptoms, evidence deemed lacking by the VA examiners thus far.  Also, it remains that the Veteran's private attorney, in a December 2017 statement, asserted that the Veteran's lack of mental health treatment and his difficulties with testing are related to cognitive impairment, not his credibility.  

As discussed above, the June 2015 VA examiner noted that the testing results were suggestive of cognitive impairment, among other factors, and the December 2016 VA examiner noted that the Veteran's cognitive functioning was not formally assessed.  Thus, it is unclear if the Veteran's symptoms are that of a cognitive disorder and not an acquired psychiatric disorder.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

On remand, the AOJ should afford the Veteran an adequate VA examination to determine the nature and etiology of any cognitive impairment manifested by the Veteran's depressive symptoms and difficulty seeking mental health treatment and completing psychometric testing.  This examination should include the neuropsychiatric testing to which the VA examiner in June 2015 referred as it relates to his memory loss.

As to the Veteran's claim of entitlement to a TDIU, of record is evidence that the Social Security Administration (SSA) granted him disability benefits, based on his status-post brain surgery and lumbar spine disability, in as early as July 1987.  In the Veteran's October 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he reported that he had last worked as a driver in June 1987, and such ended as a result of his lumbar spine disability.  He did not identify his last employer, reporting that he did not remember such.  In September 2017, the Director, Compensation & Pension, determined that the Veteran was not entitled to a TDIU in an extraschedular basis.  

The Board seeks additional information from the Veteran as to his current education and employment history.  On VA examinations during the current appellate period, specifically, during the August 2013 VA examination, the Veteran reported earning three college degrees in the past four or five years and serving in ministry.  On remand, the AOJ should request that the Veteran submit an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, reflecting his educational background and work with any ministry, as well as a statement as to his ability to work in a sedentary position.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a VA Form 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete and submit such in order to obtain any outstanding relevant private psychiatric treatment records from Phyllis Wheatley Hospital.  Advise him that he may supplement the record with any records if he so chooses.  Obtain and associate with his claims file any identified and authorized private treatment records.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, such must be documented in the claims file and the Veteran duly notified.

2. Provide the Veteran with a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that he submit an updated form as to his current educational background and employment history, considering his August 2013 report during a VA examination that he had earned three college degrees in the past four or five years and was serving in ministry.  Request that he provide information as to his ability to perform sedentary work.  Forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to any identified employer.  If a negative response is received from the Veteran and/or any employer, such must be documented in the claims file and the Veteran duly notified.

3. Schedule the Veteran for a VA examination in connection with his claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and a disability manifested by memory loss.  All indicated tests and studies should be conducted, specifically, appropriate neuropsychiatric testing as to the Veteran's possible cognitive impairment and/or memory loss.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a disability reflective of cognitive impairment manifested by his depressive symptoms and difficulty seeking mental health treatment and completing psychometric testing, and if so, whether such is related to any instance of service, including his fear and nightmares during service while he was on alert during the Cuban Missile Crisis.

(b)  The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability reflective of cognitive impairment manifested by his depressive symptoms and difficulty seeking mental health treatment and completing psychometric testing, if any, is proximately due to, or the result of, his service-connected lumbar spine disability.

(c) The examiner should then, as a clear and separate response, opine as to whether it is at least as likely as not that the Veteran's disability reflective of cognitive impairment manifested by his depressive symptoms and difficulty seeking mental health treatment and completing psychometric testing, if any, has been aggravated (made worse beyond the natural progression of the disease) by his service-connected lumbar spine disability.

(d) The examiner should provide an opinion as to whether the Veteran's memory loss is a symptom of an already diagnosed disability, to include a disability reflective of cognitive impairment manifested by his depressive symptoms and difficulty seeking mental health treatment and completing psychometric testing, if any, and/or is a residual of his 1987 brain surgery, or whether the Veteran has a distinct disability manifested by memory loss. 
(e) For any separate disability manifested by memory loss, the examiner should opine as to whether it is at least as likely as not that the disability is related to any instance of service, including the Veteran's fear and nightmares during service while he was on alert during the Cuban Missile Crisis.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to mere speculation.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his attorney with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


